Citation Nr: 1045398	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to nonservice-connected burial allowance.

2.  Entitlement to plot or interment allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The serviceman had service from March 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the appellant requested Board hearing in her 
November 2007; however, in July 2010, she withdrew that request..


FINDINGS OF FACT

1.  The serviceman died in May 2006 from lung cancer, a 
disability for which service connection had not been established 
or claimed.

2.  At the time of his death, the serviceman was not in receipt 
of VA pension or compensation benefits, nor did he have a pending 
claim for such benefits.

3.  The serviceman was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.

4.  The serviceman did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The serviceman was not eligible for burial in a national 
cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a nonservice-connected burial 
allowance are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1605 (2010).

2.  The criteria for entitlement to a nonservice-connected plot 
or interment allowance are not met. 38 U.S.C.A. § 2303 (West 2002 
and Supp. 2010); 38 C.F.R. § 3.1600(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  38 
C.F.R. § 3.159(b)(3)(i), (d)(1)-(3); Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Thus, the Board 
finds that no further action is necessary under the statutory and 
regulatory duties to notify and assist.

Initially, the Board notes that a discharge or release from 
active service under conditions other than dishonorable is a 
prerequisite to entitlement to VA pension or compensation 
benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  As a May 
1972 administrative decision determined that the Veteran's 
December 1971 discharge was under dishonorable conditions, the 
Board finds that VA benefits may not be awarded in this case.

However, even assuming that the serviceman had qualifying 
service, the Board finds that entitlement to nonservice-connected 
burial allowance and entitlement to plot or interment allowance 
is not warranted.

Specific to claims for burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a Veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600.  If a Veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be paid.  
38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, entitlement is 
based upon the following conditions: 

(1) At the time of death, the Veteran was in receipt 
of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2) The Veteran has an original or reopened claim for 
either benefit pending at the time of the Veteran's 
death, and

(i) In the case of an original claim there is 
sufficient evidence of record to have supported 
an award of compensation or pension effective 
prior to the date of the Veteran's death, or

(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the 
date of the Veteran's death to indicate that the 
deceased would have been entitled to 
compensation or pension prior to the date of 
death; or

(3) The deceased was a Veteran of any war or was 
discharged or released from active military, naval, 
or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased Veteran, and

(ii) That there are not available sufficient resources 
in the Veteran's estate to cover burial and funeral 
expenses; and

(4) The applicable further provisions of this section 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while properly hospitalized by VA in 
a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a 
non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for 
hospital care under the authority of 38 U.S.C.A. § 1703.  38 
C.F.R. § 3.1600(c).  See also 38 U.S.C.A. § 2303.  If a Veteran 
dies en route while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be allowed 
as though death had occurred while properly hospitalized by VA.  
38 C.F.R. § 3.1605(a).

With regard to burial benefits, the serviceman does not meet any 
of the criteria for an allowance.  At the time of his death, the 
serviceman was not receiving VA compensation or pension benefits 
or military retirement pay.  38 C.F.R. § 3.1600(b)(1).  At the 
time of his death, the serviceman did not have any pending 
original or reopened claims for benefits.  See 38 C.F.R. 
§ 3.1600(b)(2).  

Moreover, although the serviceman served during a period of war 
(Vietnam War), there is no indication in the record that the 
serviceman's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the body, 
and that there were insufficient available resources to cover 
burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  
According to the serviceman's death certificate, the serviceman 
died of lung cancer at home in May 2006 and was cremated pursuant 
to arrangements made by his surviving spouse.  Further, service 
records do not show, and nor does the appellant allege, that the 
serviceman was discharged or released from active service for a 
disability incurred or aggravated in service.  38 C.F.R. 
§ 3.1600(b)(3).  

In addition, at the time of his death, there is no evidence or 
allegation the serviceman was receiving treatment under VA 
authority or contract and was hospitalized or traveling under VA 
authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  The 
death certificate shows that the serviceman died at home.  

Because the law, and not the evidence, is dispositive in this 
case, as a matter of law a burial allowance is not warranted 
under 38 C.F.R. § 3.1600.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In addition to a burial allowance, VA will also pay for a plot or 
interment allowance, in certain cases, when a Veteran dies from 
nonservice-connected causes.  The regulations regarding 
entitlement to a plot or interment allowance were revised in 
August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  
According to the amendments, for claims filed on or after 
December 16, 2003, such as the case here since the appellant's 
burial claim was filed in August 2006, a plot or interment 
allowance is payable subject to the following conditions:

(i) The deceased Veteran is eligible for burial in a 
national cemetery;

(ii) The Veteran is not buried in a national cemetery 
or other cemetery under the jurisdiction of the 
United States;

(iii) The applicable further provisions of 38 C.F.R. 
§ 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2009).  See also 38 U.S.C.A. § 2303(b); 71 
Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  

Any person classified as a "Veteran" is eligible for burial in 
a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  
A Veteran is "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

The Board notes that the serviceman was found in a May 1972 
administrative decision to have served under dishonorable 
conditions.  As such, the serviceman was not entitled to burial 
in a National Cemetery.  See 38 C.F.R. § 38.620.  

Consequently, as the serviceman was not eligible for burial in a 
national cemetery the pertinent criteria are not met, VA payment 
of the plot allowance is not warranted for the serviceman's 
nonservice-connected death under the revised regulation.  38 
C.F.R. § 3.1600(f).

Because the law, and not the evidence, is dispositive in this 
case, as a matter of law a plot or interment allowance is not 
warranted under 38 C.F.R. § 3.1600.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial allowance is denied.

Entitlement to plot or interment allowance is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


